DETAILED ACTION
Response to Arguments
Applicant’s arguments, see the response, filed 09 May 2022, with respect to the prior art rejections of claims 1-16 have been fully considered and are persuasive.  The prior art rejections are hereby withdrawn. 
Applicant's arguments filed with respect to the Double Patenting rejection have been fully considered but they are not persuasive. Applicant argues that amended claim 1 distinguishes over claims 1-12 of US Patent 10,937,592 for the same reasons that claim 1 is patentable over the prior art cited in the Office Action dated 09 February 2022.  However, unlike the prior art rejections, claims 1-12 of the ‘592 patent recite a graphene oxide content range that is nearly identical to that recited in amended claim 1.  Accordingly, the arguments that overcome the combined teachings of Kim and Lin are not persuasive to overcome the Double Patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,937,592. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
With respect to claim 1, claims 1-12 of the ‘592 patent recite a capacitor component (see claim 1, col. 9, line 39) comprising: a body including a dielectric layer and a plurality of internal electrodes alternately disposed to face each other with the dielectric layer interposed therebetween, the body having first and second surfaces disposed to oppose each other, third and fourth surfaces connected to the first and second surfaces and disposed to oppose each other, and fifth and sixth surfaces connected to the first to fourth surfaces and disposed to oppose each other (see claim 1, col. 9, lines 40-48); and an external electrode including a connection portion disposed on at least one selected from the group of the third and fourth surfaces and band portions extending from the connection portion to portions of the first and second surfaces (see claim 1, col. 9, lines 49-53), wherein the internal electrodes include a metal crystal grain (see claim 1, col. 10, lines 1-3), and the internal electrodes are formed from a conductive powder for an internal electrode, the conductive powder including a metal particle and a graphene oxide disposed on at least a portion of a surface of the metal particle, in which a content of the graphene oxide is 0.1 weight percent or more and 0.9 weight percent or less, based on a weight of the metal particle (see claim 2).
With respect to claim 2, claims 1-12 of the ‘592 patent recite that each of the internal electrodes has a thickness less than 1 micrometer.  See claim 3.
With respect to claim 3, claims 1-12 of the ‘592 patent recite that the dielectric layer has a thickness less than 2.8 micrometers.  See claim 4.
With respect to claim 4, claims 1-12 of the ‘592 patent recite that td > 2*te, where te is a thickness of each of the internal electrodes and td is a thickness of the dielectric layer.  See claim 5.
With respect to claim 5, claims 1-12 of the ‘592 patent recite that the external electrode includes an electrode layer electrically connected to the internal electrode and a conductive resin layer disposed on the electrode layer.  See claim 6.
With respect to claim 6, claims 1-12 of the ‘592 patent recite that a length from an end surface of the body to an end of a band portion of the electrode layer is shorter than a length from the end surface of the body to an end of a band portion of the conductive resin layer.  See claim 7.
With respect to claim 7, claims 1-12 of the ‘592 patent recite that the conductive resin layer covers an entire surface of the electrode layer, and extends beyond the electrode layer to be in direct contact with the body.  See claim 8.
With respect to claim 8, claims 1-12 of the ‘592 patent recite that the electrode layer includes a glass and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof.  See claim 9.
With respect to claim 9, claims 1-12 of the ‘592 patent recite that the conductive resin layer includes a base resin and at least one conductive metal selected from the group consisting of copper (Cu), silver (Ag), nickel (Ni), and alloys thereof.  See claim 10.
With respect to claim 10, claims 1-12 of the ‘592 patent recite a nickel (Ni) plating layer disposed on the conductive resin layer, and a tin (Sn) plating layer disposed on the Ni plating layer.  See claim 11.
With respect to claim 11, claims 1-12 of the ‘592 patent recite that the Ni plating layer covers an entire surface of the conductive resin layer, and extends beyond the conductive resin layer to be in direct contact with the body, and the Sn plating layer covers an entire surface of the Ni plating layer, and extends beyond the Ni plating layer to be in direct contact with the body.  See claim 12.
Claims 12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,937,592 in view of Kim et al. (US Pat. App. Pub. No. 2018/0144863).
With respect to claim 12, claims 1-12 of the ‘592 patent fail to recite that the metal particle and the graphene oxide of the conductive powder constitute a core-shell structure.
Kim, on the other hand, teaches a conductive powder for an internal electrode having a core-shell structure with a metal core and a graphene shell.  See paragraph [0049].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
With respect to claim 14, claims 1-12 of the ‘592 patent fail to recite that the graphene oxide of the conductive powder includes at least two layers.
Kim, on the other hand, teaches a conductive powder for an internal electrode wherein the graphene oxide of the conductive powder includes at least two layers.  See paragraph [0054].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
With respect to claim 15, claims 1-12 of the ‘592 patent fail to recite that the graphene oxide of the conductive powder covers an entire surface of the metal particle.
Kim, on the other hand, teaches a conductive powder for an internal electrode wherein the graphene oxide of the conductive powder covers an entire surface of the metal particle.  See paragraph [0049].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
With respect to claim 16, claims 1-12 of the ‘592 patent fail to recite that the metal particle of the conductive powder includes at least one metal selected from the group consisting of nickel (Ni) , copper (Cu), cobalt (Co) , iron (Fe) , platinum (Pt) , gold (Au) , aluminum (Al), chromium (Cr) , magnesium (Mg) , manganese (Mn) , molybdenum (Mo), rhodium (Rh) , silicon (Si) , tantalum (Ta) , titanium (Ti), tungsten (W), uranium (U), vanadium (V), and zirconium (Zr).
Kim, on the other hand, teaches a conductive powder for an internal electrode wherein the metal particle of the conductive powder includes at least one metal selected from the group consisting of nickel (Ni) , copper (Cu), cobalt (Co) , iron (Fe) , platinum (Pt) , gold (Au) , aluminum (Al), chromium (Cr) , magnesium (Mg) , manganese (Mn) , molybdenum (Mo), rhodium (Rh) , silicon (Si) , tantalum (Ta) , titanium (Ti), tungsten (W), uranium (U), vanadium (V), and zirconium (Zr).  See paragraph [0033].  Such an arrangement results in an internal electrode having a low specific resistance.  See paragraph [0009].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Kim, in order to form an internal electrode having a low specific resistance.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,937,592 in view of Lin et al. (US Pat. App. Pub. No. 2016/0079001).
With respect to claim 13, claims 1-12 of the ‘592 patent fail to recite that the graphene oxide of the conductive powder has a C/O within a range from 1 to 1.2, the C/O being a ratio of carbon atoms to oxygen atoms.
Lin, on the other hand, teaches that the graphene oxide of the conductive powder has a C/O within a range from 1 to 1.2, the C/O being a ratio of carbon atoms to oxygen atoms.  See paragraph [0040], citing an oxygen content of 50% by weight (i.e., a C/O value of 1).  Such an arrangement results in improved characteristics for the internal electrodes.  See paragraph [0014].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify claims 1-12 of the ‘592 patent, as taught by Lin, in order to improve the characteristics of the internal electrode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848